DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 4:  Claim 4 recites a glass transition temperature, but does not identify which compound or composition has the glass transition temperature.  The glass transition temperature can be a property of the lignin itself, the meltable lignin composition, or the reactive molecule.  As such, the scope of the claim is indefinite.  For the purpose of further examination, the claim is being interpreted as requiring the meltable lignin composition to have the claimed glass transition temperature.
Considering claim 10:  Claim 10 depends from a cancelled claim, and as such its scope is unclear.  For the purpose of further examination, the claim will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fournier et al. (US 2019/0390374) as evidenced by Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012) and Scientific (Combi 26 mm Twin Screw Extruder type LTECC26-40, Labtech Engineering Co, Ltd, accessed 2022).
Considering Claims 1-3 and 14-18:  Fournier et al. teaches a process for preparing a meltable lignin composition comprising feeding a lignin into an extruder (¶0198); blending the lignin with a plasticizer (¶0198-212) that is preferably a polyethylene glycol (¶0190), which are taught by the original specification to be examples of the claimed reactive molecule (Claim 17); forming granular particles from the mixture (¶0212); and melting the granules to form an intermediate composition for preparing lignin fibers (¶0238).  
	Fournier et al. teaches the lignin as being Protobind 2400 (¶0189).  Gonugunta teaches Protobind 2400 as being in the H-form (a pH of 4-5) and having a moisture content of 3.24 weight percent (Table 5.1).
	Fournier et al. teaches the extruder as being LTE 26-40 twin-screw co-rotating screw extruder (¶0293).  Scientific teaches the LTE 26-40 extruder as using a screw feeder (pg. 2).
Considering Claim 4:  Fournier et al. teaches the mixture of lignin and plasticizer as having a glass transition temperature of between 20 and 80 ºC (¶0052).
Considering Claims 9 and 10:  Fournier et al. teaches the lignin as being a soda lignin (¶0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) in view of Xplore (Xplore MC 15 Microcompounder, 2015) and the evidence of Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012).
Considering Claims 1 and 12-17:  Mohanty et al. teaches a process comprising mixing a lignin powder with polybutylene succinate and polymeric methylene diphenyl diisocyanate/a compound that interfers with lignin intra and inter molecular hydrogen bonding and pi-pi interactions (¶0078); and melting the granule particles into a meltable lignin composition (¶0080).
Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).  Gonugunta teaches Protobind 2400 as being in the H-form (a pH of 4-5) and having a moisture content of 3.24 weight percent (Table 5.1).
	Mohanty et al. does not teach the claimed mixing temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have dry blending the components below the degradation temperature of lignin (i.e. below 120 ºC) to allow for the uniform mixing of the components during the melt mixing step, and to prevent degradation of the lignin.
Mohanty et al. teaches the mixing as occurring in a DSM micro extruder.  Mohanty et al. is silent towards the details of the DSM micro extruder.  However, Xplore teaches a DSM micro extruder with a screw feeder (pg. 2-3) and a jacketed twin screw extruder (pg. 2-3).  Mohanty et al. teaches two passes through the extruder (¶0080) and the second pass would read on the second screw feeder.  Mohanty et al. and Xplore are analogous art as they are concerned with a similar technical difficulty, namely micro extrusion.  It would have been obvious to a person having ordinary skill in the art to have used the extruder of Xplore in the process of Mohanty et al., and the motivation to do so would have been, as Xplore suggests, it is a commercially available extruder of the type used in Mohanty et al.
Considering Claims 2 and 3:  Mohanty et al. teaches the composition is the form of composite pellets/a dense solid (¶0080).
Considering Claims 18-20:  Mohanty et al. teaches a composition made by the process comprising lignin powder with polybutylene succinate and polymeric methylene diphenyl diisocyanate.  The polybutylene succinate reads on the polymer, and the polymeric methylene diphenyl diisocyanate reads on the thermosetting resin.
Considering Claim 21:  Mohanty et al. teaches the composition as comprising polybutylene succinate/a plastic (¶0078).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) in view of Xplore (Xplore MC 15 Microcompounder, 2015) and the evidence of Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012) as applied to claim 1 above, and further in view of Schorr et al. (Industrial Crops and Products 52 (2014) 65– 73).
Considering Claim 8 and 9:   Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).
	Mohanty et al. does not teach the lignin as being extracted by the claimed step.  However, Schorr et al teaches using Lignoboost lignin prepared by acidification of kraft black liquor followed by purification with acid washing as a component of biocomposites (pg. 66-67).  Schorr et al teaches the lignoboost lignin as being used in the same composites as Protobind 2400 (pg. 66).  Mohanty et al. and Schorr et al are analogous art as they are concerned with the same field of endeavor, namely lignin compositions. It would have been obvious to a person having ordinary skill in the art to have used the lignin of Schorr et al in the process of Mohanty et al., and the motivation to do so would have been, as Schorr et al suggests, it is functionally equivalent to the lignin used in Mohanty et al. (pg. 66-67).

Claims 4 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) in view of Xplore (Xplore MC 15 Microcompounder, 2015) and the evidence of Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012) as applied to claim 1 above, and further in view of the evidence of Fournier et al. (US 2019/0390374).
Considering Claims 4 and 10:   Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).
	Fournier et al. teaches Protobind 2400 as being from a soda pulping process and having a glass transition temperature of 100-120 ºC (¶0059).  The blend would contain a glass transition peak from the lignin in the range of 100-120 ºC, due to the presence of Protobind 2400.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of polymers during the blending step (b)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B)  The applicant’s argument that the process step of Mohanty et al. would likely change the structure of the lignin is not persuasive.  The allegation is not supported by objective evidence and thus does not have the weight of evidence of the record.  Further, the only claimed structural features are for the precursor lignin, and thus the change of the structure during processing is allowed by the instant claims.
C)  The applicant’s argument with regard to Gongunuta et al. are not germane.  The instant rejection does not incorporate the teachings of Gonugunta et al. into the process of Mohanty et al., but rather is relied upon as an evidentiary reference to teach the moisture content and the pH of the lignin already present in Mohanty et al.  
D)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Schorr et al. teaches a polyolefin resin, the reference is not being relied upon for this feature in the rejection as set forth.  Schorr et al. is being relied upon for its teaching of a Lignoboost lignin as an equivalent for the Protobind 2400 of Mohanty et al.
E)  The applicant’s argument that there is no motivation to use the microextruder of Xplore is not persuasive.  Mohanty et al. teaches the mixing as occurring in a DSM micro extruder.  Mohanty et al. is silent towards the details of the DSM micro extruder.  However, Xplore teaches a DSM micro extruder with a screw feeder (pg. 2-3) and a jacketed twin screw extruder (pg. 2-3).  Mohanty et al. teaches two passes through the extruder (¶0080) and the second pass would read on the second screw feeder.  It would have been obvious to a person having ordinary skill in the art to have used the extruder of Xplore in the process of Mohanty et al., and the motivation to do so would have been, as Xplore suggests, it is a commercially available extruder of the type used in Mohanty et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/Primary Examiner, Art Unit 1767